                                          Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCUS A. ROBERTS, et al.,                           Case No. 15-cv-03418-EMC
                                   8                       Plaintiffs,                        ORDER GRANTING PLAINTIFFS’
                                                                                              (1) MOTION FOR FINAL APPROVAL
                                   9                v.                                        OF CLASS SETTLEMENT, AND
                                                                                              (2) MOTION FOR AWARD OF
                                  10     AT&T MOBILITY LLC,                                   ATTORNEYS’ FEES AND EXPENSES
                                  11                       Defendant.                         Docket Nos. 208-209
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           This matter came before the Court for hearing on August 19, 2021, pursuant to the Court’s
                                  15   Preliminary Approval Order dated March 31, 2021 (Docket No. 205), and on the motion
                                  16   (“Motion”; Docket No. 208) for final approval of the Amended Class Settlement Agreement,
                                  17   dated March 31, 2021, entered into by the Parties (the “Settlement Agreement”; Docket No. 204-
                                  18   1), as well as Settlement Class Counsel’s motion for an award of attorneys’ fees, costs, and service
                                  19   awards (Docket No. 209). In view of the favorable response of the class (zero objections , only 35
                                  20   opt outs, and a nearly 12% claims rate by Group B) following adequate class notice, and for the
                                  21   reasons stated at the hearing and in its preliminary approval of the settlement, the Court hereby
                                  22   ORDERS as follows:
                                  23           1.        Capitalized terms not otherwise defined herein have the meanings set forth in the
                                  24   Settlement Agreement.
                                  25           2.        This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §
                                  26   1332(d), and has personal jurisdiction over the Parties and the Settlement Class Members. Venue
                                  27   is proper in this District.
                                  28           3.        The “Settlement Class” for purposes of this Final Order and Judgment means:
                                         Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 2 of 9




                                   1                  All consumers residing in California (based on the accountholder’s
                                                      last known billing address) who purchased an unlimited data plan
                                   2                  from AT&T Mobility LLC and who, on or before March 31, 2021,
                                                      exceeded AT&T’s applicable data usage threshold for any user on
                                   3                  the account for one or more monthly billing cycles such that the user
                                                      would have been eligible for data usage slowing or deprioritization
                                   4                  by AT&T in those billing cycles under AT&T’s network
                                                      management policies.
                                   5
                                                      Excluded from the Settlement Class are any Judge presiding over
                                   6                  this Action, any members of their families, and AT&T and affiliated
                                                      entities and their respective officers and directors. Also excluded
                                   7                  from the Settlement Class are those persons who submitted a timely
                                                      and valid request for exclusion in accordance with the procedures
                                   8                  set forth in the Settlement Agreement and in this Court’s
                                                      Preliminary Approval Order.
                                   9

                                  10          4.      The Court finds that the notice provisions set forth under the Class Action Fairness

                                  11   Act, 28 U.S.C. § 1715, were complied with in this matter.

                                  12          5.      The Court finds that the Notice program for disseminating notice to the Settlement
Northern District of California
 United States District Court




                                  13   Class, provided for in the Settlement Agreement and previously approved and directed by the

                                  14   Court, has been implemented by the Settlement Administrator and the Parties. The Court finds

                                  15   that such Notice program, including the approved forms of notice: (a) constituted the best notice

                                  16   that is practicable under the circumstances; (b) included direct individual notice to all Settlement

                                  17   Class Members who could be identified through reasonable effort, as well as supplemental notice

                                  18   via a social media notice campaign and reminder email and SMS notices; (c) constituted notice

                                  19   that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

                                  20   the nature of this Action, the definition of the Settlement Class certified, the class claims and

                                  21   issues, the opportunity to enter an appearance through an attorney if the member so desires; the

                                  22   opportunity, the time, and manner for requesting exclusion from the Settlement Class, and the

                                  23   binding effect of a class judgment; (d) constituted due, adequate and sufficient notice to all

                                  24   persons entitled to notice; and (e) met all applicable requirements of Federal Rule of Civil

                                  25   Procedure 23, Due Process under the U.S. Constitution, and any other applicable law.

                                  26          6.      The Court hereby finds that all persons who fall within the definition of the

                                  27   Settlement Class have been adequately provided with an opportunity to exclude themselves from

                                  28   the Settlement Class by submitting a request for exclusion in conformance with the terms of the
                                                                                          2
                                         Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 3 of 9




                                   1   Settlement Agreement and this Court’s Preliminary Approval Order. All persons who submitted

                                   2   timely and valid requests for exclusion are not bound by this Final Order and Judgment. A list of

                                   3   those persons who submitted timely and valid requests for exclusion is attached as Exhibit A to

                                   4   the Supplemental Declaration of Steven Platt, filed in this case at Docket No. 210-1. All other

                                   5   persons who fall within the definition of the Settlement Class are Settlement Class Members and

                                   6   part of the Settlement Class, and shall be bound by this Final Order and Judgment and the

                                   7   Settlement Agreement.

                                   8            7.    The Court reaffirms that this Action is properly maintained as a class action, for

                                   9   settlement purposes only, pursuant to Fed. R. Civ. P. 23(a) and 23(b)(3). The Court reaffirms its

                                  10   findings that, for settlement purposes only, the Settlement Class, as defined above, meets the

                                  11   requirements for class certification under Fed. R. Civ. P. 23(a) and 23(b)(3)—namely, that (1) the

                                  12   Settlement Class Members are sufficiently numerous such that joinder is impracticable; (2) there
Northern District of California
 United States District Court




                                  13   are common questions of law and fact; (3) Plaintiffs’ claims are typical of those of the Settlement

                                  14   Class Members; (4) Plaintiffs and Settlement Class Counsel have adequately represented, and will

                                  15   continue to adequately represent, the interests of the Settlement Class Members; and (5) for

                                  16   purposes of settlement, the Settlement Class meets the predominance and superiority requirements

                                  17   of Fed. R. Civ. P. 23(b)(3).

                                  18            8.    The Court reaffirms its appointment of Plaintiffs Marcus Roberts, Kenneth

                                  19   Chewey, and Ashley Chewey as Settlement Class Representatives to represent the Settlement

                                  20   Class, and reaffirms its appointment of Settlement Class Counsel to represent the Settlement

                                  21   Class.

                                  22            9.    The Court finds that the Settlement Agreement warrants final approval pursuant to

                                  23   Fed. R. Civ. P. 23(e)(2) because, the Court finds, the Settlement Agreement is fair, reasonable, and

                                  24   adequate and is in the best interest of the Settlement Class, after weighing the relevant

                                  25   considerations. First, the Court finds that Plaintiffs and Settlement Class Counsel have adequately

                                  26   represented the Settlement Class, and will continue to do so through settlement implementation.

                                  27   Second, the proposed Settlement Agreement was reached as a result of arms-length negotiations

                                  28   through an experienced mediator, Cathy Yanni, Esq. of JAMS, and comes after significant
                                                                                         3
                                         Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 4 of 9




                                   1   litigation, investigation, and discovery. Third, the Court finds that the relief proposed to be

                                   2   provided for the Settlement Class is fair, reasonable, and adequate, taking into account, inter alia:

                                   3   (i) the costs, risks, and delay of trial and appeal; (ii) the harm to the Settlement Class Members;

                                   4   (iii) the effectiveness of the proposed method of distributing relief to the Settlement Class (via

                                   5   direct account credits and mailed checks); and (iv) the terms of the requested award of attorneys’

                                   6   fees and costs. Fourth, the Court finds that the Settlement Agreement treats Settlement Class

                                   7   Members equitably relative to each other, and that the proposed allocation of settlement funds to

                                   8   Settlement Class Members is reasonable and equitable. Under the terms of the Settlement

                                   9   Agreement, all Settlement Class Members subject to throttling prior to AT&T’s adoption of

                                  10   congestion aware throttling will be issued payments without the need to submit a claim, and all

                                  11   Settlement Class Members who exceeded AT&T’s data usage threshold after AT&T’s adoption of

                                  12   congestion aware throttling were eligible to submit a claim for a payment (via a simple claim form
Northern District of California
 United States District Court




                                  13   attesting to their belief that they were subject to data speed slowing at least once during that time

                                  14   period). Settlement Class Members who are in both groups are eligible for both payments. The

                                  15   settlement payment amounts for the two groups will be at a ratio of 3:4 (Group A:Group B). The

                                  16   Court finds that the payment allocation provided in the Settlement Agreement, including the

                                  17   Claims Process for Group B Accounts (which has been implemented by the Settlement

                                  18   Administrator pursuant to the Preliminary Approval Order), the individual payment amounts, and

                                  19   the aggregate payment amounts for Groups A and B, are reasonable and equitable given, inter

                                  20   alia, AT&T’s records for the period after it adopted congestion aware throttling show which

                                  21   customers exceeded its data usage threshold but do not indicate which customers actually

                                  22   experienced reduced data speeds or for how long; the throttling that occurred prior to AT&T’s

                                  23   adoption of congestion aware throttling was for the remainder of the billing cycle after the data

                                  24   usage threshold was exceeded, whereas the deprioritization that occurred following AT&T’s

                                  25   adoption of congestion aware throttling (which also only occurred, if at all, after the data usage

                                  26   threshold exceeded for the billing cycle) occurred only during periods of actual congestion at

                                  27   congested sites; and Settlement Class Members who were subject to throttling prior to AT&T’s

                                  28   adoption of congestion aware throttling previously received partial payments related to such
                                                                                          4
                                           Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 5 of 9




                                   1   throttling via a consent judgment in the related case, Federal Trade Commission v. AT&T Mobility

                                   2   LLC, N.D. Cal. Case No. 14-cv-04785-EMC.1

                                   3          10.     In granting final approval of the Settlement Agreement, the Court has also

                                   4   considered the factors that courts in this Circuit consider in evaluating proposed class settlements,

                                   5   which overlap considerably with the factors to be considered under Fed. R. Civ. P. 23(e)(2). See

                                   6   Churchill Village LLC v. General Electric Corp., 361 F.3d 566, 575 (9th Cir. 2004). The Court

                                   7   finds that those factors—including the strength of the plaintiffs’ case; the risk, expense,

                                   8   complexity, and likely duration of further litigation; the risk of maintaining class action status

                                   9   throughout the trial; the amount offered in settlement; the extensive discovery that was conducted

                                  10   and the stage of the litigation when the settlement was reached; the experience and views of

                                  11   counsel; and the lack of any objections by any governmental participant following the

                                  12   dissemination of notice under 28 U.S.C. § 1715—support granting final approval of the
Northern District of California
 United States District Court




                                  13   Settlement.

                                  14          11.     The Court further finds that the very positive reaction of the Settlement Class

                                  15   Members to the Settlement Agreement supports granting final approval of the Settlement

                                  16   Agreement. Following direct notice to the Settlement Class Members, there were zero objections

                                  17   submitted and only 35 persons requested to be excluded from the Settlement Class, while more

                                  18   than 144,000 claims for Group B payments have been submitted.

                                  19          12.     The Motion is hereby GRANTED, and the Settlement Agreement and its terms are

                                  20   hereby found to be and APPROVED as fair, reasonable, and adequate and in the best interest of

                                  21   the Settlement Class. The Parties and Settlement Administrator are directed to consummate and

                                  22   implement the Settlement Agreement in accordance with its terms, including distributing

                                  23   settlement payments to the Settlement Class Members and other disbursements from the

                                  24   Settlement Consideration as provided by the Settlement Agreement.

                                  25

                                  26   1
                                         The FTC action payment amount for most customers was approximately $12.00, while a smaller
                                  27   portion received approximately $31.00. See FTC Action Docket No. 192 at 4-5, Docket No. 202.
                                       The FTC action only addressed throttling prior to AT&T’s adoption of congestion aware
                                  28   throttling; the FTC consent judgment did not provide any redress for throttling that occurred after
                                       AT&T’s adoption of congestion aware throttling. See FTC Action Docket No. 202 at 4-5 n.3.
                                                                                        5
                                         Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 6 of 9




                                   1          13.     This Action is hereby dismissed with prejudice and without costs to any Party,

                                   2   other than as specified in the Settlement Agreement, this Final Order and Judgment, and any

                                   3   order(s) by this Court regarding Settlement Class Counsel’s motion for attorneys’ fees, costs, and

                                   4   service awards.

                                   5          14.     In consideration of the benefits provided under the Settlement Agreement, and for

                                   6   other good and valuable consideration set forth in the Settlement Agreement, each of the

                                   7   Settlement Class Members and Releasing Parties shall, by operation of this Final Order and

                                   8   Judgment, have fully, finally, and forever released, relinquished, acquitted, and discharged all

                                   9   Released Claims against all Released Parties in accordance with Section IX of the Settlement

                                  10   Agreement, the terms of which section are incorporated herein by reference. The terms of the

                                  11   Settlement Agreement, which are incorporated by reference into this Order, shall have res judicata

                                  12   and other preclusive effects as to the Released Claims against the Released Parties. The Released
Northern District of California
 United States District Court




                                  13   Parties may file the Settlement Agreement and/or this Order in any other litigation to support a

                                  14   defense or counterclaim based on principles of res judicata, collateral estoppel, release, good-faith

                                  15   settlement, judgment bar or reduction, or any similar defense or counterclaim.

                                  16          15.     All Settlement Class Members and Releasing Parties have covenanted not to sue

                                  17   any Released Party with respect to any Released Claim and shall be permanently barred and

                                  18   enjoined from instituting, commencing, prosecuting, continuing, or asserting any Released Claim

                                  19   against any Released Party. This permanent bar and injunction are necessary to protect and

                                  20   effectuate the Settlement Agreement and this Order, and this Court’s authority to effectuate the

                                  21   Settlement, and are ordered in aid of this Court’s jurisdiction and to protect its judgments.

                                  22   Notwithstanding the foregoing, nothing in this Order and Judgment shall preclude an action to

                                  23   enforce the terms of the Settlement Agreement.

                                  24          16.     Pursuant to the terms of the Settlement Agreement, Plaintiffs, Settlement Class

                                  25   Counsel, AT&T, and AT&T’s Counsel have, and shall be deemed to have, released each other

                                  26   from any and all claims relating in any way to any Party or counsel’s conduct in this Action,

                                  27   including but not limited to any claims of abuse of process, malicious prosecution, or any other

                                  28   claims arising out of the institution, prosecution, assertion or resolution of this Action, including
                                                                                          6
                                         Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 7 of 9




                                   1   claims for attorneys’ fees, costs of suit, or sanctions of any kind except as otherwise expressly set

                                   2   forth in the Settlement Agreement.

                                   3          17.     This Final Judgment and Order is the final, appealable judgment in the Action as to

                                   4   all Released Claims.

                                   5          18.     Without affecting the finality of this Final Order and Judgment in any way, this

                                   6   Court retains jurisdiction over (a) implementation of the Settlement Agreement and the terms of

                                   7   the Settlement Agreement; (b) Settlement Class Counsel’s motion for attorneys’ fees, costs, and

                                   8   service awards; (c) distribution of the settlement consideration, Settlement Class Counsel

                                   9   attorneys’ fees and expenses, and any Plaintiff service awards; and (d) all other proceedings

                                  10   related to the implementation, interpretation, validity, administration, consummation, and

                                  11   enforcement of the terms of the Settlement Agreement. The time to appeal from this Final Order

                                  12   and Judgment shall commence upon its entry.
Northern District of California
 United States District Court




                                  13          19.     In the event that the Settlement Agreement Effective Date does not occur, this Final

                                  14   Order and Judgment shall be rendered null and void and shall be vacated, nunc pro tunc, except

                                  15   insofar as expressly provided to the contrary in the Settlement Agreement, and without prejudice

                                  16   to the status quo ante rights of Plaintiffs, Settlement Class Members, and AT&T.

                                  17          20.     This Final Order and Judgment, the Preliminary Approval Order, the Settlement

                                  18   Agreement, and all negotiations, statements, agreements, and proceedings relating to the

                                  19   Settlement Agreement, and any matters arising in connection with settlement negotiations,

                                  20   proceedings, or agreements shall not constitute, be described as, construed as, offered or received

                                  21   against AT&T or the other Released Parties as evidence or an admission of: (a) the truth of any

                                  22   fact alleged by Plaintiffs in the Action; (b) any liability, negligence, fault, or wrongdoing of

                                  23   AT&T or the Released Parties; or (c) that this Action or any other action may be properly certified

                                  24   as a class action for litigation, non-settlement purposes.

                                  25          21.     The Court has also considered Plaintiffs’ and Settlement Class Counsel’s motion

                                  26   for attorneys’ fees, expenses, and service awards (Docket No. 209; “Fees and Costs Motion”).

                                  27   The Court finds that the amounts requested therein are reasonable and appropriate under

                                  28
                                                                                          7
                                             Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 8 of 9




                                   1   applicable standards and the circumstances of this Action, and hereby GRANTS the Fees and

                                   2   Costs Motion.

                                   3            22.    The Court awards Settlement Class Counsel attorneys’ fees in the amount of

                                   4   $2,932,333.98, which is approximately 24.44% of the $12,000,000 common Settlement Fund

                                   5   achieved in this case. That is slightly lower than the “benchmark” of 25% for percentage-of-the-

                                   6   fund fee awards in this Circuit. The Court finds that such fee is justified by the circumstances of

                                   7   this case and applicable standards. A lodestar “cross-check” further supports the reasonableness

                                   8   of the requested fee amount. The Court finds that the hours reflected in Settlement Class

                                   9   Counsel’s submitted lodestar of $3,048,158.25 (as of May 2021) are reasonable under the

                                  10   circumstances of this case and that the hourly rates used in calculating such lodestar are reasonable

                                  11   and within the range of rates for attorneys of comparable experience and qualifications in this

                                  12   District. The fee requested represents a “negative” multiplier of approximately 0.962 (based on
Northern District of California
 United States District Court




                                  13   Settlement Class Counsel’s lodestar as of May 2021), which the Court finds to be reasonable

                                  14   under the circumstances of this case.

                                  15            23.    The Court also awards Settlement Class Counsel reimbursement of litigation

                                  16   expenses in the requested amount of $67,666.02. The Court finds that these expenditures were

                                  17   reasonably incurred in the prosecution and resolution of this case, are reasonable in amount, and

                                  18   should be reimbursed.

                                  19            24.    The Court also awards the Class Representatives service awards of $2,500 each, to

                                  20   compensate them for their efforts and commitment on behalf of the Settlement Class. The Court

                                  21   finds that such awards are within the range awarded in this District and are well justified by the

                                  22   circumstances of this case.

                                  23            25.    All attorneys’ fees, expenses, and service awards awarded herein shall be paid from

                                  24   the common Settlement Fund, pursuant to the terms of the Settlement Agreement.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         8
                                         Case 3:15-cv-03418-EMC Document 215 Filed 08/20/21 Page 9 of 9




                                   1            26.   Pursuant to Fed. R. Civ. P. 54, the Court finds that there is no just reason for delay

                                   2   and expressly directs this Final Order and Judgment and immediate entry by the Clerk of the

                                   3   Court.

                                   4

                                   5            IT IS SO ORDERED.

                                   6

                                   7   Dated: August 20, 2021

                                   8

                                   9                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
